 



Exhibit 10.14
Fiscal 2007 Executive Bonus Plan
The Compensation Committee (“Compensation Committee”) of the Board of Directors
(“Board”) of Dollar Financial Corp. (“Company”) adopted a cash bonus plan for
fiscal 2007 (the “2007 Plan”), in which the key management of the Company
participated, including Randy Underwood, Sydney Franchuk and Paul Mildenstein,
each of whom were named executive officers of the Company. The 2007 Plan set
forth target bonus amounts as a percentage of base compensation, subject to
increase based upon achievement of certain earnings before interest, taxes,
depreciation and amortization (“EBITDA”) goals of the overall company and, in
the case of a number of the 2007 Plan participants, the performance of the
business unit in which they operated. The target bonus award for the named
executive officers who participated in the 2007 Plan was as follows: (i) Randy
Underwood, 60%; (ii) Sydney Franchuk, 50%; and (iii) Paul Mildenstein, 50%. The
maximum bonus opportunity was as follows: (i) Randy Underwood, 120%;(ii) Sydney
Franchuk, 100%; and (iii) Paul Mildenstein, 100%. The Compensation Committee
and/or the Board determined the EBITDA operating targets and methodology on
which the bonuses were paid pursuant to the 2007 Plan based upon methods used
historically by the Company.
The Compensation Committee and/or the Board of Directors of the Company retained
the right to amend, alter or terminate the 2007 Plan at any time. The bonuses
under the 2007 Plan were calculated and paid after finalizing the Company’s
annual financial results for fiscal 2007. Each employee must have been employed
in good standing on date of payment in order to receive payment under the
arrangement.

 